Citation Nr: 1747942	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for osteoarthritis of the right knee, to include whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) and whether a separate disability rating for instability of the right knee is warranted.  

2.  Entitlement to a disability rating in excess of 10 percent for seborrhea of the scalp.  

3.  Entitlement to an initial compensable disability rating for lumbar spondylosis, degenerative joint disease, and degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, and a June 2009 rating decision by the VA RO in Denver, Colorado.  Jurisdiction over all claims currently lies with the VA RO in Denver.  

These claims were previously before the Board and were remanded for a hearing in February 2016.  The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is associated with the file.  

A motion to advance this appeal on the Board's docket was raised during the August 2017 hearing.  The undersigned is granting the motion and advancing the appeal on the docket based upon serious illness and advancing age.  38 C.F.R. § 20.900(c).

In February 2016, the issue of entitlement to TDIU was determined to have been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected right knee osteoarthritis, seborrhea of the scalp, and lumbar spondylosis.  He additionally seeks entitlement to TDIU.  Having reviewed the record, the Board finds that additional development is warranted.  

Increased Ratings for Right Knee Instability, Seborrhea of Scalp, Lumbar Spondylosis, and TDIU

During the August 2017 hearing, the Veteran generally testified that his service-connected right knee, seborrhea of the scalp, and lumbar spondylosis have worsened.  

With respect to the right knee, the Veteran reported during the August 2017 hearing that his knees give out, that he falls 3 to 4 times a day, and that he was informed by an orthopedic doctor that his meniscus was torn.  Further, an August 2017 letter from Dr. B.L. indicates that the Veteran had instability of the right knee during the appeal period.  Here, the evidence indicates that the Veteran's right knee may have worsened.  

With respect to his lumbar spine, the Veteran reported during the August 2017 hearing that he was experiencing decreased range of motion, that he had pain associated with sciatica, and that he was informed by an orthopedic doctor that his sciatica may be related to his back.  A December 2015 Disability Benefits Questionnaire notes decreased range of motion throughout the entire spine with regards to flexion, extension, and side bending.  Further, an August 2017 letter from Dr. B.L. indicates that the Veteran may have radiculopathy related to his service-connected back and/or right knee.  Here, the evidence indicates that the Veteran's lumbar spine may have worsened.  
With respect to his scalp, during the August 2017 hearing, the Veteran and his son generally reported that a significant portion of the Veteran's scalp was covered by seborrheic dermatitis.  In an August 2017 letter, Dr. R.B. estimated that seborrheic dermatitis would cover approximately 20 percent of the Veteran's exposed skin (defined as head, hands, and parts of the exposed neck) if the Veteran's scalp was unmedicated by ketoconazole shampoo.  Dr. R.B. stated that he has never observed the Veteran's scalp in an unmedicated state, and was relying on a discussion with the Veteran's son, a dentist, to form this opinion.  Here, the statements from the Veteran, his son, and Dr. R.B. indicate that the Veteran's condition may have worsened.  

In light of the above, remand is warranted.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see 38 C.F.R. § 3.327(a) (2016).  As the evidence is indicative of a potential worsening of symptoms, the Veteran should be afforded new examinations.  

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the aforementioned claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Extraschedular Consideration of Right Knee

During the August 2017 hearing, the Veteran asserted entitlement to an extraschedular disability rating for his right knee disability.  The Board does not have the authority to make a determination as to an extraschedular evaluation in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's osteoarthritis of the right knee is currently rated as 50 percent disabling from September 22, 2007 based on limitation of extension.  This is the maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran asserts that he meets an exceptional disability picture because he suffers from falls 3 to 4 times a day and requires assistive devices to walk.  Recent VA medical records dated January 2016 and December 2016 indicates that the Veteran reported to emergency rooms for falls due to his legs giving out.  Additionally, the Veteran reports that he retired from his last full-time place of employment in 2000, but August 2017 medical opinions from Dr. B.L. and Dr. S.K. indicate that the Veteran's right knee could result in marked interference with his ability to engage in employment.  Reading the evidence in the light most favorable to the Veteran, the Board finds that the evidence tend to demonstrate that the Veteran may experience greater functional impairment than is afforded by the rating schedule for his right knee disability.  Accordingly, referral would be appropriate.  The matter of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is remanded for further development and adjudication.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records and associate them with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain records must be documented in the claims file.

3.  Afford the Veteran an examination to determine the nature and severity of his right knee.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.  The examiner should follow the below instructions:

(a)  Test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee and report any findings.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(b)  Indicate whether there is instability/subluxation of the right knee and, to the extent possible, state whether it is mild, moderate, or severe.  The examiner's attention is invited to the November 2013 and August 2017 opinions from Dr. B.L. indicating that the Veteran has instability of the right knee.  

(c)  Discuss the functional impairment of the Veteran's service-connected right knee, with specific regard to his ability to function in a work setting and perform sedentary tasks and physical tasks.

4.  Afford the Veteran an orthopedic and neurological examination to determine the nature and severity of his lumbar spine.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.  The examiner should follow the below instructions:

(a) Test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine and report any findings.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(b)  Indicate whether there are associated neurological complications, such as radiculopathy/sciatica related to the lumbar spine.  The examiner's attention is invited to the November 2013 and August 2017 opinions from Dr. B.L. indicating that the Veteran has associated radiculopathy/sciatica. 

(c)  Discuss the functional impairment of the Veteran's service-connected lumbar spine, with specific regard to his ability to function in a work setting and perform sedentary tasks and physical tasks.
5.  Afford the Veteran an examination to determine the nature and severity of his seborrhea of the scalp.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.

The examiner should also discuss the functional impairment of the Veteran's service-connected seborrhea of the scalp, with specific regard to his ability to function in a work setting and perform sedentary tasks and physical tasks.

6.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim, to include providing the Veteran with VA Form 21-8940, and request that he supply the requisite information.

7.  Refer the claim of entitlement to an extraschedular disability rating for the right knee to either the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

8.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  Upon readjudication, assure there are separate determines whether (a) a separate evaluation for instability/subluxation of the right knee and (b) entitlement to TDIU is warranted.  If the requested benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




